Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 04/04/2022.
Claims 1, 3-12, and 14-21 are currently pending and have been examined.
Allowable Subject Matter
Claims 1, 3-12, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner finds the applicants arguments regarding the combination of SoCalEarthMovers with Dollinger and Kazuo persuasive. Both supporting arts do not result in physical contact and speed synchronization to result in an increased pushing power so although all the base elements were present capable to convent the primary reference into the claimed invention, the motivation to use those elements of the secondary references to result in physical contact were not present and unique to the applicants disclosure.
The following prior art has been deemed most relevant to the allowed claims:
SoCalEarthMovers (Pair of brand new CATERPILLAR 657G scrapers (2018) - NPL) discloses the manual process of bringing together two scrapping machines to perform a push/pull process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuda (US PAT NO 11,383,713) discloses wireless communication means for exchanging separation distance and ground speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665